q t_ oo-oo^o%rC^^                ritcUIN
                                     ST COURT OF APPEALS
                                       HOUSTON. TEXAS


                                      FEB 12 2015
^ £kar. ^JlLas^pk^^                 3HHISpPHEBrA^PHINE

                                   CLERK.




     infers tbLoisJL rlfeA 3v Cjp*^0pdfp&Ar /h/<£i fo*fc &><t*<t



  &a/F<ju m^drif^.                    . ,
      Miffed u&c /h*jUktoaT&rf l/t$7/£~ -fo fata*^ rr&r*- jftj^
      tfecAj CtofCT.
                                                                                                                               *f^*f*s. "*
                                                                 ABILENE TX 796                    "^"
                                                                                                    ...-»"
                                                                                                           ""v""
                                                                                                               "•-



                                                             09 FEB 2015        PM      1 L




I      "JSf OF APPEALS
                             \
                            1STW
                                   FILED IN
                                      OF APPEALS
                                                                        t-htJL
:jP'fcH^OTN0TEAXPAP|ALS|         H^TON.TEXAS
                              FEB 1X2015
      FEB 1 2 2015
                            CHRISTOPHER a\R!NE
    CHRISTOPHER A. PRINE                                         0a)//k TlooZt-o&CQ*
                           CLERK         .




                                                   •2t2ub&         li|l||'iill„..|j|l.ll||..ii|M|j|,ll,N|.ll|jl„i|l||.I,il|f